IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,492-01


EX PARTE COREY ANTHONY LOVE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 1084114-A CR IN THE 174TH  DISTRICT COURT

FROM HARRIS COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pled guilty to a state jail level
offense of possession of a controlled substance, and he was sentenced to two hundred and ten days
in the Harris County Jail pursuant to Tex. Penal Code Ann. § 12.44(a). (1) He did not appeal his
conviction. 
	Applicant contends that newly-available evidence proves that he is actually innocent of the
offense.  After he pled guilty to this offense, the Houston Police Department Crime Laboratory
issued a report indicating that laboratory analysis of the evidence detected no controlled substance.
	The trial court has determined that undisputed facts show that Applicant is actually innocent
of the offense for which he was convicted.  Ex parte Tuley, 109 S.W.3d 388 (Tex. Crim. App. 2002).
	Relief is granted.  The judgment in Cause No. 1084114-A in the 174th  District Court of
Harris County is set aside.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: June 5, 2013
Do not publish
1.  The Applicant has discharged this sentence, but he has sufficiently alleged that he is
suffering from, or could suffer from, collateral consequences as a result of this conviction.  Ex
parte Harrington, 310 S.W.3d 452  (Tex. Crim. App. 2010).